DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of the parents, U.S. Patent No. 10,739,698; 10,901,340; and 11,143,981. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of present claim 1 are all found in the limitations of the parents’ claim 1, and the present claim contains no additional limitations not found in the parents.  The present claim is thus broader than those in each of the parents and fully encompasses the subject matter therein.  It would have been obvious to omit elements if the function of the omitted element is not desired.  MPEP 2144.04 (II)(A).  Examiner notes that a member that is “rotationally supported” at a recited location is necessarily “positioned” at that location as well.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the Double Patenting Rejections set forth in this Office action.
.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a first agitator rotatable about a first agitator rotation axis extending in the first direction;
a second agitator rotatable about a second agitator rotation axis extending in the first direction;
a coupling positioned at the outer surface, the coupling being rotatable about a coupling axis extending in the first direction;
a first agitator gear positioned at the outer surface, the first agitator gear being rotatable together with the first agitator according to rotation of the coupling;
a second agitator gear positioned at the outer surface, the second agitator gear being rotatable together with the second agitator according to rotation of the coupling, the second agitator gear being positioned closer to the outer surface in the first direction than the coupling is to the outer surface, at least a part of the second agitator gear being positioned between the coupling and the outer surface in the first direction;
a drive gear rotatable according to rotation of the coupling; and
a support member having a flat plate shape, the support member having one side portion and another side portion opposite to each other in the first direction, the one side portion being positioned farther from the outer surface than the another side portion is from the outer surface, 
wherein the coupling is positioned at the one side portion of the support member, and 
wherein the drive gear is positioned at the another side portion of the support member.


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852